NO. 07-02-0058-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  AUGUST 27, 2003
                          ______________________________


                             ALBERTO LUNA, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2001-435707; HONORABLE CECIL PURYEAR, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Following his plea of not guilty, a jury convicted appellant Alberto Luna of indecency

with a child and assessed as punishment a sentence of four years confinement. In one

issue, appellant contends the trial court erred in overruling his objection “to the improper
jury argument of the State being outside the record.” Based upon the following rationale,

we affirm.


        On October 17, 2001, appellant was convicted of molesting his 11 year old

stepdaughter.   Thereafter, the State and appellant presented evidence relevant to

punishment, and the parties made closing arguments. During the State’s final summation,

the following exchange occurred:


             The State:    Folks, I told you in voir dire that --
             The Court:    One minute, Counsel.
             The State:    – after the end of punishment, that was when you would
                           make your determination. You’ve looked at the full
                           menu now, it is time for you to make your selection.
                           And, remember, there’s always people who always say,
                           “I wish someone would do something about people who
                           molest children.”
             Defendant:    Your Honor, I’m going to object to that as being an
                           improper argument, outside the record, and improper
                           plea for community expectations.
             The Court:    Overrule. Go ahead.
             The State:    Folks, today you are they. You are the people who get
                           to say what somebody is going to get, what kind of
                           punishment a person deserves when they violate our
                           children in our community. You are they. Take that
                           responsibility, be proud of what you’re doing, and be
                           proud of whatever verdict you come back with. He is
                           the only one responsible for putting this ball in motion.
                           And now you’re the ones that get to finish it. And we
                           ask that you make a fair and full consideration of
                           everything. Thank you.




                                             2
       The four permissible types of jury argument are: (1) summation of evidence; (2)

reasonable deduction from the evidence; (3) answer to argument of opposing counsel; and

(4) pleas for law enforcement. McKay v. State, 707 S.W.2d 23, 36 (Tex.Cr.App. 1985),

cert. denied, 479 U.S. 871, 107 S. Ct. 239, 93 L. Ed. 2d 164 (1986). The prosecutor may not

argue that the community or any particular segment of the community demands or expects

either a guilty plea or a particular punishment. Cf. Cortez v. State, 683 S.W.2d 419, 421

(Tex.Cr.App. 1984) (closing argument by prosecutor at punishment stage of trial in which

he stated, “the only punishment that you can assess that would be any satisfaction at all

to the people of the county would be life” was improper, as it constituted a call to the jury

to heed demands, desires, or expectations of the community). But a proper plea for law

enforcement may take many forms, one of which is to argue the relationship between the

jury’s verdict and the deterrence of crime in general, or this specific type of crime. Borjan

v. State, 787 S.W.2d 53, 55 (Tex.Cr.App. 1990).


       We conclude the prosecutor’s argument was not, as asserted by appellant, “outside

the record.” Neither did the argument constitute an encouragement to the jury to believe

that either the community or any particular part of the community expected or demanded

a particular punishment. Murray v. State, 861 S.W.2d 47, 54 (Tex.App.–Texarkana 1993,

pet. ref’d). Rather, the “they” argument advanced by the State in this instance is a




                                             3
permissible plea for law enforcement.1       See Burns v. State, 556 S.W.2d 270, 286

(Tex.Cr.App. 1977), cert. denied, 434 U.S. 935, 98 S. Ct. 422, 54 L. Ed. 2d 294 (1977); see

also Haynes v. State, 627 S.W.2d 710, 714 (Tex.Cr.App. 1982). The State had not only

the right, but a duty to make that plea.         Phillips v. State, 511 S.W.2d 22, 29-30

(Tex.Cr.App. 1974). The trial court, thus, did not err in overruling appellant’s objection to

it. Appellant’s sole issue is overruled.


       Accordingly, the judgment of the trial court is affirmed.




                                           Don H. Reavis
                                             Justice

Do not publish.




       1
        With the “they” or “they people” argument, the prosecutor refers to the jury as the
“they” people when the question is asked, “why don’t they do something about this?”
Burns v. State, 556 S.W.2d 270, 286 (Tex.Cr.App. 1977), cert. denied, 434 U.S. 935, 98
S. Ct. 422, 54 L. Ed. 2d 294 (1977); see also Phillips v. State, 511 S.W.2d 22, 29
(Tex.Cr.App. 1974).

                                             4